Exhibit 10.1
                        


 
DATED
December 1, 2014









(1) GAB ROBINS UK LIMITED


- and -


(2) KIERAN RIGBY












 


CONTRACT OF EMPLOYMENT FOR EMEA AP EXECUTIVE MANAGEMENT




 
















--------------------------------------------------------------------------------





CONTENTS


1. DEFINITIONS AND INTERPRETATION …………………………………………………………………….…………….1
2. APPOINTMENT …………………………………………………………………………………………………………………..5
3. PROBATIONARY PERIOD ………………………………………………………………………………………………...….5
4. TERM …………………………………………………………………………………………………………………………………6
5. WORKING TIME ……………………………………………………………………………………………………......………6
6. DUTIES ………………………………………………………………………………………………………………………......…6
7. REMUNERATION AND EXPENSES ……………………………………………………………………………….……...8
8. COMPANY CAR ………………………………………………………………………………………………………….……….9
9. CAR ALLOWANCE ……………………………………………………………………………………………………….………9
10. PENSION SCHEME ………………………………………………………………………………………………......………10
11. INSURANCE BENEFITS ………………………………………………………………………………………….…………..10
12. HOLIDAYS AND HOLIDAY PAY ………………………………………………………………………………........…….11
13. SICKNESS AND ABSENCE ……………………………………………………………………………………...…….......12
14. RETIREMENT AGE …………………………………………………………………………………………………………….13
15. MOBILITY …………………………………………………………………………………………………………………………13
16. NO SMOKING POLICY ……………………………………………………………………………………………………….13
17. CONFIDENTIAL INFORMATION ………………………………………………………………………………………...13
18. PROTECTION OF THE COMPANY'S BUSINESS INTERESTS ……………………………………………….….14
19. INTELLECTUAL PROPERTY ………………………………………………………………………………..………….……15
20. TERMINATION ………………………………………………………………………………………………………………….17
21. GARDEN LEAVE ………………………………………………………………………………………………………………..19
22. AMALGAMATION/RECONSTRUCTION ……………………………………………………………….……….…….20
23. DISCIPLINARY AND GRIEVANCE PROCEDURES ………………………………………………………………….20
24. DATA PROTECTION ……………………………………………………………………………………………………....….20
25. MONITORING OF INFORMATION OR COMMUNICATION TECHNOLOGY …………….……………..22
26. NOTICES …………………………………………………………………………………………………………………………..22
27. ENTIRE AGREEMENT ………………………………………………………………………………………………………..22
28. GENERAL ……………………………………………………………………………………………………………….………...22
29. JURISDICTION ……………………………………………………………………………………………………….………….23







--------------------------------------------------------------------------------





THIS CONTRACT OF EMPLOYMENT FOR EMEA AP EXECUTIVE MANAGEMENT is made on 01
December 2014
BETWEEN:
(1)
GAB ROBINS UK LIMITED (company number 01304989) whose registered office is at 35
Great St Helens, London, EC3A 6HB ("Company"); and

(2)
KIERAN RIGBY of 80B Brookwood Road, Southfields SW18 5BY ("Executive").

IT IS AGREED:

1.
DEFINITIONS AND INTERPRETATION

In this agreement:
1.1
The following terms have the following meanings:

"Applicable Laws" means all laws, bye-laws, common law, regulations,
instruments, rules, orders, directives, guidance and codes of conduct or
practice that are applicable to the party concerned and/or its obligations or
liabilities under this agreement, including the Bribery Act 2010 and the
Equality Act 2010;
"Appointment" means the employment of the Executive under the terms of this
agreement;
"Board" means the Board of Directors of the Company from time to time;
"Client" means any person who at the date of termination of the Appointment, or
at any time during the 12 months immediately prior to such termination, was a
client or customer of the Company or any Group Company and from whom the
Executive had obtained business on behalf of the Company or any Group Company or
to whom the Executive had provided or arranged the provision of goods or
services on behalf of the Company or any Group Company or for whom the Executive
had management responsibility;
"Company Intellectual Property" means Intellectual Property Rights created,
developed, proposed or originated by the Executive (whether jointly or alone) in
the course of the Appointment, whether or not during working hours or using
Company premises or resources and whether or not recorded in material form;
"Condition" means the issuing of a "found not to qualify" notice by the UK
Competition and Markets Authority or a decision by the Competition and Markets
Authority to clear the acquisition of GAB Robins Holdings UK Ltd by Crawford &
Company Adjusters (UK) Limited;
"Confidential Information" means and shall include any information relating to
the business and/or the financial affairs of the Company and/or the Group and
the Company's and/or any Group Company's agents, advisers, officers,
consultants, employees, Clients (or Potential Clients) or suppliers, and in
particular shall include:
(a)
the business methods and information of the Company and any Group Company,
including prices charged, discounts given to Clients or Potential Clients or
obtained from suppliers, product development, marketing and advertising
programmes, costings, budgets, turnover, sales targets or other financial
information;



1

--------------------------------------------------------------------------------




(b)
lists and particulars of the Company's and any Group Company's suppliers,
Clients and Potential Clients and the individual contacts at such suppliers,
Clients and Potential Clients;

(c)
details and terms of the Company's and any Group Company's agreements with
suppliers, Clients and Potential Clients;

(d)
personal data relating to officers or employees of the Group and/or any Client
or Potential Client;

(e)
secret manufacturing or production processes and know‑how or trade secrets
employed by the Company, any Group Company and its and/or their suppliers,
Clients or Potential Clients;

(f)
all Company Intellectual Property and all Intellectual Property Rights of the
Company, any Group Company and its and/or their suppliers, Clients or Potential
Clients;

(g)
any promotions or future promotions or marketing or publicity exercises planned
by the Company and/or any Group Company;

(h)
any budgets or business plans of the Company and/or any Group Company; and

(i)
any information which may affect the value of the business or the shares of the
Company and/or any Group Company,

whether such information is oral or in electronic or written form or otherwise,
whether it is or was marked as confidential and whether or not such information
is identified or treated by the Company and/or any Group Company as being
confidential;
"Garden Leave" means any period in respect of which the Company has exercised
its rights under clause ‎21.1;
"Group" means the Company and the Company's subsidiary undertakings, any parent
undertaking of the Company and any subsidiary undertakings of such parent
undertaking, in each case from time to time (and "Group Company" or any similar
phrase shall be construed accordingly);
"Hardware" means any computer, laptop, telephone (mobile or otherwise), machine
or other device used to communicate or hold information which is provided by any
Group Company to the Executive;
"Incapacitated" means prevented by illness, injury, accident or other incapacity
or circumstances beyond the Executive's control from properly fulfilling his/her
duties under this agreement (and "Incapacity" shall be constructed accordingly);
"Information or Communication Technology" means Hardware and Software;
"Intellectual Property Rights" means patents, Inventions, copyright and related
rights, trade marks, trade names, service marks and domain names, rights in
get‑up, goodwill, rights to sue for passing off, design rights, semi‑conductor
topography rights, database rights, confidential information, moral rights,
proprietary rights and any other intellectual property rights in each case
whether registered or unregistered and including all applications or rights to
apply for, and


2

--------------------------------------------------------------------------------




renewals or extensions of such rights and all similar or equivalent rights or
forms of protection which subsist or will subsist now or in the future in any
part of the world;
"Invention" means any invention, idea, discovery, development, improvement or
innovation, process, plan, product, design, formula, model or prototype, whether
or not patentable or capable of registration, and whether or not recorded in any
medium, specification or program (including computer software) and any other
matter or work whatsoever, including any and all improvements or modifications
made to any Company Intellectual Property or other matter or work, which the
Executive may conceive, create or develop (whether jointly or alone), regardless
of whether or not conceived, created or generated at the direction of the
Company, within the scope of the Executive's employment or during or outside of
work hours;
"Potential Client" means any person with whom either the Executive, or any other
employee of the Company or any Group Company for whom the Executive had, at the
date of the negotiations, management responsibility, carried out negotiations on
behalf of the Company or any Group Company at any time during the period of
three months immediately prior to the date of termination of the Appointment
with a view to such person becoming a Client of the Company or of any Group
Company;
"Recognised Investment Exchange" means a recognised investment exchange as
defined by section 285 of the Financial Services and Markets Act 2000;
"Restricted Business" means any business or any part of any business which in
either case:
(a)
is carried on by the Company or any Group Company at the date of termination of
the Appointment; and/or

(b)
was carried on by the Company or by any Group Company at any time during the
period of six months immediately prior to the date of termination of the
Appointment; and/or

(c)
is to the knowledge of the Executive to be carried out by the Company or by any
Group Company at any time during the period of six months immediately following
the date of termination of the Appointment,

and which the Executive was materially concerned with or had management
responsibility for (or had substantial confidential information regarding) in
either case at any time during the period of 12 months immediately prior to the
date of termination of the Appointment;
"Restricted Employee" means any senior employee of the Company or any Group
Company employed at the date of termination of the Appointment in the capacity
or with the title of director (or a role of similar type or status) or in any
research, technical, IT, financial, marketing, loss adjusting or sales function
or other managerial role whom the Executive has managed or with whom he/she has
worked at any time during the period of 12 months immediately prior to the
termination of the Appointment, but shall not include any employee employed in
an administrative, clerical, manual or secretarial capacity;
"Restricted Supplier" means any supplier to the Company or to any Group Company
with whom the Executive has had material personal contact or for whom the
Executive has had managerial responsibility during the period of 12 months
immediately prior to the termination of the Appointment;


3

--------------------------------------------------------------------------------




"Restricted Territory" means England, Scotland, Wales and Northern Ireland
together with any other country in which the Company or any other Group Company:
(a)
carried on any Restricted Business or provided any goods or services in
connection with any Restricted Business at the date of termination of the
Appointment; and/or

(b)
carried on any Restricted Business or provided any goods or services in
connection with any Restricted Business at any time during the period of six
months immediately prior to the date of termination of the Appointment; and/or

(c)
is to the knowledge of the Executive to carry out any Restricted Business at any
time during the period of six months immediately following the date of
termination of the Appointment,

and regarding which country at any time during the period of 12 months
immediately prior to the date of termination of the Appointment the Executive:
(i)
was materially concerned or worked in; and/or

(ii)
had management responsibility for; and/or

(iii)
obtained Confidential Information;

"Salary" means the basic salary payable to the Executive under this agreement
from time to time and does not include any benefits (or the value of benefits,
including pension benefits), bonus, commission or other remuneration payable to
the Executive;
"Software" means any software, whether owned by or licensed to a Group Company
or otherwise, including any updates, supplements, add-on components or
internet-based services to, or in connection with, any software, which is
provided by any Group Company to the Executive (including by being installed on
any Hardware);
"subsidiary undertaking" and "parent undertaking" shall have the meanings
ascribed to them in sections 1161 and 1162 of the Companies Act 2006 provided
that "undertaking" for such purposes shall mean an undertaking incorporated,
registered or resident in any jurisdiction (and an undertaking shall be treated,
for the purposes only of the membership requirement contained in section 1162,
as a member of another undertaking even if its shares in that other undertaking
are registered in the name of (a) another person (or its nominee) whether by way
of security or in connection with the taking of security or (b) its nominee);
and
"Working Time Regulations" means the Working Time Regulations 1998.
1.2
The headings in this agreement are included for convenience only and shall not
affect its interpretation or construction.

1.3
Where it is appropriate in this agreement, singular words shall include the
plural and vice versa.

1.4
Unless the context otherwise requires a reference to one gender shall include a
reference to the other gender.

1.5
References to any Applicable Laws shall be construed as references to Applicable
Laws as from time to time amended, re‑enacted or consolidated.



4

--------------------------------------------------------------------------------




1.6
References to clauses, the parties and the schedules are respectively to clauses
of and the parties and the schedules to this agreement.

1.7
Save as otherwise defined, words and expressions shall be construed in
accordance with the Interpretation Act 1978 and in particular:

1.7.1
a reference to a person shall be construed so as to include any individual,
firm, body corporate (wherever incorporated), government, state or agency of a
state or any joint venture, association, partnership, limited partnership,
limited liability partnership, works council or employee representative body (in
each case whether or not having separate legal personality);

1.7.2
reference to "includes" or "including" will be construed as "includes without
limitation" or "including without limitation" (as the case may be); and

1.7.3
general words shall not be given a restrictive meaning by reason of their being
preceded or followed by words indicating a particular class or examples of acts,
matters or things.


2.
APPOINTMENT

2.1
This agreement shall come into effect only upon the Condition being satisfied.
Once the Condition has been satisfied, this agreement shall come into effect
immediately and shall replace any prior terms and conditions in accordance with
clause 27.

2.2
The Company shall employ the Executive and the Executive shall be employed by
the Company in the capacity of Senior Vice President Global Markets and/or in
such other position or capacity with such job title and powers as the Company
may from time to time reasonably decide and subject to the terms and conditions
set out in this agreement.

2.3
The Executive warrants that by entering into this agreement he/she will not be
in breach of any express or implied terms of any contract or of any other
obligation binding upon him/her.

2.4
The Executive warrants that he/she satisfies the necessary immigration
requirements of and is entitled to work in the United Kingdom and will notify
the Company immediately if he/she ceases to be so entitled during the
Appointment. Details of the documents which the Company will accept as proof of
entitlement to enter and/or remain in the United Kingdom can be obtained from
the HR Department.

2.5
During the Appointment:

2.5.1
the Company has no duty to provide any work to or vest any powers in the
Executive who shall have no right to perform any services for the Company or for
any Group Company; and

2.5.2
the Company shall be entitled at any time to appoint another person to act
jointly with the Executive in any capacity in which he/she may be employed.


3.
PROBATIONARY PERIOD

The Executive will not be subject to a probationary period.



4.
TERM

The Appointment on the terms of this agreement shall commence on the Condition
being satisfied and, unless terminated in accordance with clauses 13.6, 20 or
22.2 of this agreement, shall continue until terminated (i) at any time, by at
least six months' written notice given by the Company to the Executive, or (ii)
by the Executive giving to the Company at least six months' written notice,
provided always that the earliest date that such notice by the Executive can
expire is 31 December 2018. It is agreed and acknowledged that the Executive's
period of continuous employment with the Company commenced on 1 October 1985.


5

--------------------------------------------------------------------------------





5.
WORKING TIME

5.1
The Executive's normal hours of work will be 9.00am - 5.00pm Monday to Friday.

5.2
The Executive will be required to work such additional hours as may be necessary
for the proper performance of his/her duties without being entitled to further
remuneration for those additional hours. This may include the Executive working
or making himself/herself available by telephone or for callout in the evenings
outside normal office hours, at weekends or on public holidays.

5.3
The Executive agrees that the limit in Regulation 4(1) of the Working Time
Regulations will not apply to his/her employment and that Working Time, as
defined in the Working Time Regulations, may therefore exceed an average
48 hours for each seven day period in the applicable reference period. The
Executive can withdraw his/her agreement by giving three months' prior written
notice to the Company.

5.4
For the avoidance of doubt the following will be included as Working Time as
defined in the Working Time Regulations:

5.4.1
travelling time whilst at work, for example to visit Clients or Potential
Clients or to attend meetings (and for the avoidance of doubt this does not
include travel to and from work);

5.4.2
entertaining of Clients or Potential Clients during lunch breaks or after office
hours, provided it has been authorised by the Executive's line manager; and

5.4.3
attendance at seminars, conferences or any other events, at which the
Executive's attendance is required by the Company.


6.
DUTIES

6.1
During the Appointment the Executive shall:

6.1.1
perform such duties and exercise such powers and functions as may from time to
time be reasonably assigned to or vested in him/her by the Company, whether
relating to the Company or any Group Company;

6.1.2
unless prevented by ill health devote the whole of his/her time and attention,
endeavours and abilities to promoting the interests of the Company and of the
Group and shall not engage in any activity which may be or may become harmful to
or contrary to the interests of the Company or of the Group;

6.1.3
observe and comply with all lawful and reasonable requests, instructions,
resolutions and regulations of the Company and give to the Company such
explanations, information and assistance as may reasonably be required;

6.1.4
observe and comply with all policies and procedures of the Company and/or the
Group, including the provisions of any staff or employee handbook;

6.1.5
carry out his/her duties in a proper, loyal and efficient manner to the best of
his/her ability and use his/her best endeavours to maintain, develop and extend
the business of the Company and of the Group;

6.1.6
comply with all Applicable Laws and all legal duties or obligations imposed on
him/her;

6.1.7
not commit any criminal offence (except a road traffic offence not involving a
custodial sentence) and will conduct himself/herself in a manner at all times
that will not bring himself/herself, the Company or any Group Company or any
Client into disrepute;

6.1.8
not commit or be party to any act of bribery, corruption, fraud or dishonesty
and, for the avoidance of doubt, the Executive undertakes that he/she will not
receive or give any gifts or gratuities except in strict compliance with any
relevant Company or Group policy;

6.1.9
ensure that at all times during and after the Appointment he/she takes all
reasonably practicable steps to protect and maintain the integrity,
confidentiality and performance of the Information or Communication Technology
and data contained therein, and does not do anything to damage, disrupt, delay,
disable overburden or impair any Information or Communication Technology or data
contained therein;

6.1.10
report to the Company in writing any matter relating to the Company or any Group
Company or any of its or their officers or employees which he/she becomes aware
of and which could be the subject of a qualifying disclosure as defined by
section 43B of the Employment Rights Act 1996;

6.1.11
report his/her own wrongdoing and any wrongdoing or proposed wrongdoing of any
other officer or employee of the Company or of any Group Company to the Company
immediately on becoming aware of it;

6.1.12
perform his/her duties at such place or places in the United Kingdom and/or
elsewhere (including internationally) as the Company shall decide but unless
otherwise agreed the Executive shall not be required to work outside the United
Kingdom for a continuous period exceeding one month;

6.1.13
work such hours and travel within and outside the United Kingdom as may
reasonably be required for the proper performance of his/her duties; and

6.1.14
accept (if offered) appointment as a statutory director of the Company or any
Group Company, with or without such executive powers as the Board (or the
relevant Group Company) shall decide in its absolute discretion, and resign any
such appointment if requested by the Company without any claim for damages or
compensation.

6.2
In the event that the Executive is appointed as a statutory director of the
Company or any Group Company:

6.2.1
that appointment does not amount to a term of employment and the Company
reserves the right to remove the Executive from any such directorship at any
time for any reason, and where the Company exercises this right, this shall not
amount to a breach or the termination of this agreement and shall not give rise
to a claim for damages or compensation;

6.2.2
if the Executive fails to resign any such appointment, the Company is hereby
irrevocably authorised to appoint some person in the Executive's name and on
his/her behalf to sign and execute all documents and do all things necessary to
constitute and give effect to such resignation; and

6.2.3
the Executive consents to any Group Company making this agreement available for
inspection notwithstanding that it contains his/her residential address.

6.3
During the Appointment the Executive shall not without the written consent of
the Company:

6.3.1
be engaged or interested either directly or indirectly (through any member of
his/her family or household or otherwise) in any capacity in any trade, business
or occupation whatsoever other than the business of the Company or the Group
from time to time provided that the Executive shall not be prohibited from
holding (whether directly or indirectly), for investment purposes only, up to
three per cent of the shares or stock of any class of any public company quoted
or dealt in on a Recognised Investment Exchange;

6.3.2
pledge the credit of the Company or any Group Company other than in the day to
day running of its business; or

6.3.3
become a member of the Territorial Army or another reservist force, a member of
Parliament, a councillor of a local authority or a magistrate, or occupy or be
engaged in public office.


7.
REMUNERATION AND EXPENSES

7.1
The Company shall pay to the Executive a Salary at a rate of £265,000 per annum
or at such other rate as may from time to time be agreed between the Company and
the Executive.

7.2
The Salary shall be deemed to accrue evenly from day to day and shall be payable
in arrears by equal monthly instalments on the 27th of each month and otherwise
in accordance with the Company's normal pay policy into a bank account nominated
by the Executive and shall be inclusive of any fees and/or remuneration to which
the Executive may be entitled as a director of the Company or any Group Company.
The Executive is not entitled to payment of overtime or time off in lieu for
hours worked outside normal working hours.

7.3
The Salary and benefits payable under the terms of this agreement replace any
and all entitlements (including allowances) applicable prior to the date of this
agreement. Such allowances shall cease to be payable from the date this
agreement becomes effective.

7.4
The Company shall reimburse the Executive for all reasonable and authorised out
of pocket expenses (including hotel and travelling expenses) wholly, necessarily
and exclusively incurred by the Executive in the discharge of his/her duties,
subject to the production of appropriate receipts or such other evidence as the
Company may reasonably require as proof of such expenses and in accordance with
the Company's rules and policies relating to expenses as may be in force from
time to time. The Executive shall submit all expenses in a timely manner, and in
any event by the end of the month in which they were incurred. If the Executive
is provided with a credit



6

--------------------------------------------------------------------------------




or charge card by the Company this must only be used for expenses which he/she
incurs in performing the Appointment.


7

--------------------------------------------------------------------------------





8.
COMPANY CAR

8.1
The Company shall provide the Executive with a motor car via the Company's
chosen provider of a type that the Company shall consider appropriate for the
Executive having regard to the capacity in which he/she is employed for use in
the performance of his/her duties. The Executive shall also be permitted to use
the motor car for private purposes, including use on holiday within the United
Kingdom and use by his/her partner or spouse who are authorised in writing by
the Company and are legally entitled to drive and insured for that purpose.

8.2
The Company shall pay all insurance premiums, maintenance and repair expenses in
respect of the motor car and the cost of taxing the car and, whilst the motor
car is being used wholly, necessarily and exclusively for the purpose of the
Company or any Group Company's business (but not otherwise), shall reimburse the
Executive for all petrol used in accordance with the Company's rules and
policies relating to petrol expenses as may be in force from time to time (which
may be amended or terminated in any way at any time).

8.3
The Executive shall at all times:

8.3.1
take good care of the motor car and procure that the provisions of any insurance
policy relating to it are observed in full;

8.3.2
ensure that the motor car is not taken out of the United Kingdom without the
prior written consent of the Company; and

8.3.3
comply with the Company's rules and policies relating to the provision of
company cars as may be in force from time to time (which may be amended or
terminated in any way at any time).

8.4
The Company reserves the right to withdraw this benefit if the Executive is
convicted of any motoring offence (including any offence relating to the
consumption of alcohol or drugs) or if the Executive is in breach of clause ‎8.3
above.

8.5
The Company may from time to time, for any reason and at its complete
discretion, replace the make or type of car.

8.6
The benefit of a Company car (and the benefit of clause ‎8.2 above) will cease
on the termination of the Executive's employment or on transfer to another
position that does not require a car to perform the role.


9.
CAR ALLOWANCE

9.1
As an alternative to receiving the benefit of a motor car under clause 8 above,
the Executive can elect to receive a car allowance in lieu of a company motor
car for use on the Executive's own car of £9,720 per annum, which shall be
payable together with and in the same manner as the Salary in accordance with
clause ‎7.2. The car allowance shall not be treated as part of the Executive's
Salary for any purpose and shall not be pensionable. The Company reserves the
right to vary or withdraw the car allowance payable to the Executive in any way
at any time, including by reducing the amount payable, upon giving reasonable
notice.

9.2
The Company shall reimburse the Executive in respect of fuel costs for business
miles at the Company's approved rates from time to time. The Company reserves
the right to vary such rates at any time at its discretion.

9.3
The Executive shall immediately inform the Company if he/she is disqualified
from driving and shall cease to be entitled to receive the allowance under
clause ‎9.1 or reimbursement of fuel expenses under clause ‎9.2.

9.4
The Executive must at all times ensure that his/her own car remains fit for
business use as defined by the company car policy.


10.
PENSION SCHEME

10.1
The Executive is eligible to join the Company Pension Scheme (the "Scheme"),
subject to its terms and rules from time to time in force and HM Revenue &
Customs limits from time to time. Further details are available on request from
the HR Department. Upon the Executive entering the Scheme, the Company shall
contribute (in equal monthly instalments) an amount equal to 10% of such part of
the Executive's Salary during his employment hereunder (subject to the tax
reliefs and exemptions available from HM Revenue & Customs, as amended from
time-to-time) to the Scheme.

10.2
Upon entering the Scheme, the Executive will automatically become enrolled into
any pension salary exchange scheme in operation at the time unless the Executive
decides to "opt out". Further details are available from the HR Department.

10.3
The Company reserves the right to vary or terminate the pension arrangements
referred to above in any way and at any time, and to substitute alternative
pension arrangements.


11.
INSURANCE BENEFITS

11.1
During the Appointment the Company shall, subject to clause ‎11.3 below and to
the Company's right to terminate the Appointment in accordance with clauses ‎4,
‎13.6, ‎20 or ‎22.2 of this agreement, allow the Executive to opt for the
following benefits:

11.1.1
private medical expenses insurance for the Executive and the Executive's spouse
or partner and children in accordance with arrangements made between the Company
and such insurer as the Company may decide from time to time and subject to the
terms and conditions applicable to any such insurance. The Company reserves the
right to discontinue or vary any such insurance in any way at any time at its
discretion;

11.1.2
life insurance at a rate of four times the Salary in accordance with
arrangements made between the Company and such insurer as the Company may decide
from time to time and subject to the terms and conditions applicable to any such
insurance. The Company reserves the right to discontinue or vary any such life
insurance in any way at any time at its discretion; and

11.1.3
permanent health insurance in accordance with the arrangements made between the
Company and such insurer as the Company may decide from time to time and subject
to the terms and conditions applicable to any such insurance (the "PHI Scheme").
The Company reserves the right to discontinue or vary any such insurance in any
way at any time at its discretion.

11.2
During any period in which the Executive is eligible to receive benefits under
the PHI Scheme the Company's obligations under this agreement shall be limited
to paying to the Executive such sums as it receives in respect of the Executive
under the PHI Scheme and for the avoidance of doubt the Executive agrees in such
circumstances to accept such sums in place of further payment of Salary and any
other remuneration or benefits, including the provision of a company car, under
the terms of this agreement. During any such period the Executive shall continue
to be bound by all his/her obligations (other than to provide his/her services)
under this agreement.

11.3
The benefits referred to in each paragraph of clauses ‎11.1.1 to ‎11.1.3 above
are conditional on the relevant insurer accepting cover for the Executive at a
premium the rate of which the Company considers reasonable and accepting
liability for any particular claim. In the event that the relevant insurer does
not accept cover or liability in respect of the Executive or any claim by the
Executive in respect of any of the benefits referred to in clause ‎11.1 above,
the Company shall have no obligation to provide any alternative benefits or
cover in this regard. The provision of the benefits referred to in clause ‎11.1
shall not restrict the Company's ability to terminate the Appointment in
accordance with clauses 4, 13.6, 20 or 22.2 of this agreement for any reason,
including because the Executive is Incapacitated. All and any benefits provided
under clause ‎11.1 above shall cease with effect from the date of termination of
the Appointment.


12.
HOLIDAYS AND HOLIDAY PAY

12.1
The Company's holiday year runs between 1 November and 31 October. In addition
to the normal bank and public holidays applicable in England and Wales the
Executive shall be entitled to 30 working days' paid holiday during each holiday
year, to be taken at such time as the Company may from time to time approve and
paid at the rate of basic Salary ("Holiday Entitlement"). Holiday Entitlement is
inclusive of statutory holiday under the Working Time Regulations ("Statutory
Holiday").

12.2
Untaken Holiday Entitlement in any holiday year may not be carried forward to
any following holiday year and such Holiday Entitlement will be forfeited
without any right to payment in lieu.

12.3
Upon termination of the Appointment the Executive shall either be entitled to
Salary in lieu of any outstanding Holiday Entitlement or be required to repay to
the Company any Salary received in respect of Holiday Entitlement taken in
excess of his/her proportionate Holiday Entitlement, and any sums repayable by
the Executive may be deducted from any outstanding Salary or other payments due
to the Executive.

12.4
The Company reserves the right to require the Executive to take any accrued but
unused Holiday Entitlement during any period of notice given to terminate the
Appointment or at any other time, or, if applicable, any such holiday shall be
deemed to be taken during any period of Garden Leave.

12.5
During any period in which the Executive is Incapacitated he/she shall not
accrue any holiday in excess of his/her entitlement to Statutory Holiday. In any
holiday year, the first 5.6 weeks of any holiday taken by the Executive shall be
deemed to be Statutory Holiday.

12.6
If the Executive is in receipt of benefits under the PHI Scheme then the Holiday
Entitlement will be limited to Statutory Holiday under the Working Time
Regulations. Holiday pay will be at the applicable rate of pay that the Company
receives for the Executive under the PHI Scheme.


13.
SICKNESS AND ABSENCE

13.1
If the Executive is Incapacitated, he/she shall immediately notify the UK Human
Resources Director and inform him/her of the reason for his/her absence together
with the likely date of return. This should be done by telephone as early as
possible but no later than one hour prior to the start of the Executive's
working day on the first day of absence. Contact by text, email of social media
is not acceptable.



8

--------------------------------------------------------------------------------




13.2
Each time the Executive is absent from work, he/she shall provide evidence to
the Company of the reason for such absence. This evidence shall be provided by
way of a self-certification form, which shall be completed by the Executive on
the first day of his/her resumption of duty. In addition, in the case of illness
or injury lasting for more than seven consecutive days, the Executive shall
provide a doctor's certificate on the eighth day of illness or injury and weekly
thereafter.

13.3
Subject to compliance with the provisions of clauses ‎13.1 and ‎13.2 above (and
subject to the Company's right to terminate the Appointment for any reason,
including Incapacity), if the Executive is at any time Incapacitated, other than
when the Executive is in receipt of benefits under the PHI Scheme, he/she shall
be paid sick pay consisting of:

13.3.1
his/her Salary for up to 26 weeks' absence in aggregate in any period of
12 months; and

13.3.2
thereafter such remuneration (if any) as the Company or Board shall in its
absolute discretion allow.

13.4
Once sick pay under clause ‎13.3 has expired, the Executive shall have no
further entitlement to sick pay until he/she has returned to work for a
consecutive period of eight weeks. The Company shall be entitled to deduct from
the sick pay or such remuneration as may be paid to the Executive any statutory
sick pay to which the Executive may be entitled under the provisions of the
Social Security Contributions and Benefits Act 1992 and/or any other sickness or
injury benefits otherwise recoverable by or payable to the Executive. For
statutory sick pay purposes the Executive's qualifying days shall be his/her
normal working days.

13.5
The Executive agrees that at any time during the Appointment he/she will
consent, if required by the Company, to a medical examination by a medical
practitioner appointed by the Company at its expense and shall authorise such
medical practitioner to disclose to and discuss with the Company, the Board, the
UK Human Resources Director or the HR Department, the results of any such
medical examination.

13.6
If the Executive shall at any time be Incapacitated during the Appointment for a
total of 26 or more weeks in any 12 consecutive calendar months the Company may
terminate the Appointment immediately by notice in writing given to the
Executive at any time during the period for which he/she is Incapacitated.

13.7
If the Executive is incapacitated for a consecutive period of 20 or more working
days the Company may (without prejudice to the provisions of clause 2.5.2)
appoint another person or persons to perform the Executive's duties until such
time as the Executive is able to resume fully the performance of his/her duties.

13.8
If the Executive is Incapacitated by the action of a third party in respect of
which damages are or may be recoverable the Executive shall notify the UK Human
Resources Director of that fact and of any claim, compromise, settlement or
judgment awarded as soon as is reasonably practicable. The Executive shall
include in any claim for damages against such third party a claim in respect of
monies paid by the Company under this clause ‎13 and shall receive the payments
referred to in clause ‎13.3 above as loans by the Company to the Executive
(notwithstanding that as an interim measure income tax has been deducted from
such payments as if they were emoluments of employment). The Executive shall
repay such loans (net of costs) when and to the extent that the Executive
recovers compensation for loss of earnings from the third party by action or
otherwise.


14.
RETIREMENT AGE

The Company does not operate a compulsory retirement age; if the Executive
wishes to retire he/she will be required to give notice in accordance with
clause ‎4 above.


9

--------------------------------------------------------------------------------





15.
MOBILITY

15.1
The Executive will be expected to travel throughout the United Kingdom and
internationally and stay away as necessary for the proper performance of his/her
duties.

15.2
The Company may require the Executive to transfer permanently to any office
within an accepted "travel to work area", being a home to office each way
journey of 90 minutes or less in or to London or an hour or less elsewhere.

15.3
The Company reserves the right following consultation with the Executive to
change his/her workplace, within the United Kingdom, for a temporary period of
up to three months.


16.
NO SMOKING POLICY

16.1
All Company or Group Company premises are designated smoke-free. Smoking is
therefore strictly prohibited on all parts of the Company's premises and in
Company provided vehicles, except where there may be a designated outside area.

16.2
Failure to comply with the Company or Group's smoking policy can lead to
disciplinary action.


17.
CONFIDENTIAL INFORMATION

17.1
The Executive shall not at any time during the Appointment, nor at any time
after its termination, except as reasonably required for the purposes of and
during the Appointment, directly or indirectly use or disclose any Confidential
Information.

17.1.1
The Executive shall not be restrained from using or disclosing any Confidential
Information which he/she is authorised to use or disclose by the Company or the
Board; or

17.1.3
has entered the public domain unless it enters the public domain as a result of
an unauthorised disclosure by the Executive or anyone else employed or engaged
by the Company or any Group Company; or

17.1.4
he/she is required to disclose by law; or

17.1.5
he/she is entitled to disclose under section 43A of the Employment Rights Act
1996 provided that the disclosure is made in an appropriate way to an
appropriate person having regard to the provisions of that Act and
clause ‎6.1.10 above,

provided that, in the case of any disclosure under sub-clauses 17.1.4 or 17.1.5
above, the Executive shall (to the extent permitted by the applicable laws)
notify the Company in advance of the disclosure.
17.2
The Executive shall not make copies of any document, memorandum, correspondence
(including emails), computer disk, CD-Rom, memory stick, video tape or any
similar matter (including for the avoidance of doubt in any electronic format)
or remove any such items from the premises of the Company or of any Group
Company other than in the proper performance of his/her duties under this
agreement and in accordance with the Company's policies and procedures.

17.3
The Executive shall not make any public statement, adverse or otherwise (whether
written or oral), to the media or otherwise relating to the affairs of the
Company or any Group Company and shall not write any article for publication on
any matter concerned with the business or other affairs of the Company or the
Group without the prior written consent of the Company or the Board.


18.
PROTECTION OF THE COMPANY'S BUSINESS INTERESTS

18.1
The Executive acknowledges that following the termination of the Appointment
he/she will be in a position to take advantage of or compete unfairly with the
Company or any other Group Company as a result of the Confidential Information
and knowledge about the business,



10

--------------------------------------------------------------------------------




operations, Clients, employees and trade connections of the Company and the
Group he/she has acquired or will acquire and through the connections that
he/she has developed and will develop during the Appointment. The Executive
therefore agrees to enter into the restrictions in this clause ‎18 for the
purpose of protecting the Company's legitimate business interests and in
particular the Confidential Information, goodwill and the stable trained
workforce of the Company and the Group, and in recognition of the Executive's
seniority.
18.2
The Executive covenants with the Company and each other Group Company that
he/she shall not, directly or indirectly, on his/her own behalf or on behalf of
any person, in connection with any business which is or is intended or about to
be competitive with the Restricted Business or in relation to the provision of
any goods or services similar to or competitive with those sold or provided by
the Company or any Group Company in connection with the Restricted Business, for
a period of 12 months after the termination of the Appointment:

18.2.1
solicit or canvass the custom of any Client or Potential Client; and/or

18.2.2
contract or deal with, in any way, any Client or Potential Client; and/or

18.2.3
solicit or entice away, or attempt to entice away, from the Company or any Group
Company any Restricted Employee; and/or

18.2.4
employ, offer to employ or enter into partnership with any Restricted Employee.

18.3
The Executive shall not, without the prior written consent of the Company or the
Board, for a period of 12 months after the termination of the Appointment,
directly or indirectly, on his/her own behalf, or on behalf of any person:

18.3.1
within the Restricted Territory set up, carry on, be employed in, provide
services to, be associated with, or be engaged or interested in, whether as
director, employee, principal, shareholder, partner or other owner, agent or
otherwise, any business which is or is intended or about to be competitive with
the Restricted Business save as a shareholder of not more than three per cent of
any public company whose shares or stocks are quoted or dealt in on any
Recognised Investment Exchange; and/or

18.3.2
endeavour to cause any person who is at the date of termination of the
Appointment, or at any time during the 12 months immediately prior to such
termination was, a Restricted Supplier to the Company and/or any Group Company,
to either cease to supply the Company or any Group Company or materially alter
the terms of such supply in a manner detrimental to the Company or any Group
Company.

18.4
During the Appointment and following its termination, the Executive shall not do
or omit to do anything which could or does materially damage the reputation or
any business of the Company and/or any Group Company and/or any Client.

18.5
In the event that the Executive receives an offer of employment or request to
provide services, either during the Appointment or during the currency of the
restrictive periods set out in clauses 18.2 or 18.3, the Executive shall (and
the Company may) provide immediately to such person making such an offer or
request a full and accurate copy of this agreement signed by both parties. The
restrictions contained in this clause are considered by the parties to be
reasonable in all the circumstances. Each sub clause constitutes an entirely
separate and independent restriction and the duration, extent and application of
each of the restrictions are no greater than is necessary for the protection of
the interests of the Group.


19.
INTELLECTUAL PROPERTY

19.1
The parties acknowledge that the Executive may create, develop, propose or
originate Company Intellectual Property (alone or jointly) in the course of the
Appointment and that the Executive has a special obligation to further the
interests of the Company in relation to all such Company Intellectual Property.
The Executive shall, promptly following their creation, development, proposal or
origination, disclose to the Company all such Company Intellectual Property and
all works, materials or documents embodying Company Intellectual Property.

19.2
The Executive acknowledges that all Company Intellectual Property and all works,
materials or documents embodying them shall automatically belong to the Company
as from their creation, development, proposal or origination for the full term
of those rights and the Executive hereby assigns, by way of present and future
assignment, any and all right, title and interest therein to the Company.

19.3
To the extent that any Company Intellectual Property does not vest in the
Company automatically pursuant to clause ‎19.2, the Executive holds such
property on trust for the Company and hereby grants to the Company an
irrevocable exclusive, royalty free licence to use such property in its
discretion until such Company Intellectual Property fully vests in the Company.

19.4
To the extent that any Company Intellectual Rights created, developed, proposed
or originated by the Executive (whether alone or jointly) at any time during the
course of the Appointment are prohibited by or prevented in law from
automatically vesting in the Company pursuant to clause ‎19.2, the Executive
shall, immediately upon the creation, development, proposal or origination of
such rights, grant the Company a right of first refusal, in writing, to acquire
them on arm's length terms to be agreed between the parties.

19.5
The Executive agrees:

19.5.1
to execute all such documents, both during and after the Appointment, as the
Company may reasonably require to vest in the Company all right, title and
interest in all Company Intellectual Property pursuant to this agreement;

19.5.2
to provide all such information and assistance and do all such further things as
the Company may require to enable it to protect, maintain and exploit the
Company Intellectual Property to the best advantage, including, at the Company's
request, applying for the protection of Company Intellectual Property throughout
the world;

19.5.3
to assist the Company in applying for the registration of any registrable
Company Intellectual Property, to enable it to enforce the Company Intellectual
Property against third parties and to defend claims for infringement of third
party Intellectual Property Rights; and

19.5.4
not to apply for the registration of any Company Intellectual Property in the
United Kingdom or any other part of the world without the prior written consent
of the Company.

19.6
As against the Company, its successors and assigns and any licensee of any of
the foregoing, the Executive hereby waives all of his/her present and future
moral rights which arise under the Copyright Designs and Patents Act 1988 and
all similar rights in other jurisdictions relating to the Company Intellectual
Property.

19.7
The Executive acknowledges that, except as provided by law, no further
remuneration or compensation, other than that provided for in this agreement, is
or may become due to the Executive in respect of his/her compliance with this
clause ‎19. This clause ‎19 is without prejudice to the Executive's rights under
the Patents Act 1977.

19.8
The Executive warrants that:

19.8.1
during the Appointment the Executive shall not:

19.8.1.1
infringe the Intellectual Property Rights of any third party;

19.8.1.2
involve the use of information in breach of obligations owed to or rights held
by any third party;

19.8.2
the Company will not infringe the Intellectual Property Rights of any third
party by exercising all of the rights of the owner of the Intellectual Property
Rights assigned by the Executive to the Company under this agreement; and

19.8.3
the Executive is not bound by any legally enforceable obligations owed to any
person other than the Company which would prevent the Executive from complying
with the terms of this agreement.

19.9
The Executive irrevocably appoints the Company as his/her attorney in his/her
name to sign, execute, do or deliver on his behalf any deed, document or other
instrument and to use his/her name for the purpose of giving full effect to this
clause ‎19.



11

--------------------------------------------------------------------------------





20.
TERMINATION

20.1
The Appointment may be terminated without notice or pay in lieu of notice with
immediate effect by the Company if at any time:

20.1.1
it is found that the Executive did not comply with any lawful order or direction
given to him/her by the Company or the Board; and/or

20.1.2
the Company or the Board reasonably believes that the Executive has committed
any serious breach or repeatedly after warning any breach, or is guilty of a
continuing breach of any of the terms of this agreement; and/or

20.1.3
the Company or the Board reasonably believes that the Executive is guilty of any
gross or serious misconduct or (after written warning) wilful neglect in the
discharge of his/her duties under this agreement; and/or

20.1.4
the Company or the Board reasonably believes that the Executive is guilty of any
bribery, corruption, fraud, dishonesty or conduct tending to bring
himself/herself, the Company or any Group Company or any Client into disrepute,
including, for the avoidance of doubt, any criminal offence (except a road
traffic offence not involving a custodial sentence); and/or

20.1.5
the Company or the Board reasonably believes that the Executive has committed a
serious breach of any Applicable Laws which may affect or relate to the business
of the Company or any Group Company; and/or

20.1.6
the Executive is declared bankrupt or has a receiving order made against him/her
or makes any general composition with his/her creditors or takes advantage of
any Applicable Laws affording relief for insolvent debtors; and/or

20.1.7
the Executive becomes prohibited by law from being or acting as a director of
the Company; and/or

20.1.8
the Executive fails to maintain or becomes disqualified from maintaining
registration with any regulatory body, membership of which is reasonably
required by the Company for the Executive to carry out his/her duties; and/or

20.1.9
the Executive refuses or fails to agree to accept employment on the terms and in
the circumstances specified in clause ‎22 of this agreement; and/or

20.1.10
the Executive resigns as a director of the Company other than at the request of
the Board; and/or

20.1.11
the Executive fails to provide an original document proving his/her entitlement
to enter and/or remain in the United Kingdom annually on the anniversary of the
Appointment or at any other time requested by the Company.

20.2
In the event of termination under clause ‎20.1 above the Company shall not be
obliged to make any further payment to the Executive except such Salary as shall
have accrued at the date of termination and in respect of any accrued but
untaken Statutory Holiday under the Working Time Regulations.



12

--------------------------------------------------------------------------------




20.3
Upon notice of termination of the Appointment being given or upon termination of
the Appointment or, at the start of a period of Garden Leave or at any time upon
request by the Company in writing, the Executive shall:

20.3.1
immediately and automatically (unless agreed in writing otherwise by the
Company) be deemed to have resigned from all (if any) offices held by him/her in
the Company or any Group Company and all (if any) trusteeships held by him/her
of any pension scheme or any trust established or subscribed to or by the
Company and any Group Company and in the event of his/her failure to do so the
Company is hereby irrevocably authorised by the Executive to appoint some person
in his/her name and on his/her behalf to sign and execute all documents and do
all things necessary to constitute and give effect to such resignation;

20.3.2
immediately return to the Company all Information or Communication Technology,
correspondence (including emails), documents, papers, memoranda, notes, records
or materials (including Confidential Information) in whatever form (including in
magnetic media or other forms of computer storage, videos, tapes (whether or not
prepared or produced by him/her) and any copies thereof), charge and credit
cards and all other property (including any car) belonging to the Company which
may be in the Executive's possession or under his/her control provided that the
Executive shall not be obliged to return during any period of Garden Leave any
property provided to him/her as a contractual benefit; and

20.3.3
send to the UK Human Resources Director a signed statement confirming that
he/she has complied with sub-clause ‎20.3.2 above.

20.4
The Executive shall not at any time after the termination of the Appointment
represent himself/herself as being in any way connected with or interested in
the business of the Company or the Group.

20.5
At its absolute discretion the Company may at any time (including after notice
of termination shall have been given by either party) lawfully terminate this
agreement by notice in writing with immediate effect by paying to the Executive
a sum in lieu equal to his/her Salary for the applicable then unexpired period
of notice referred to in clause ‎4, together with such further amount as is
equal to the fair value of any other benefits to which the Executive is
contractually entitled under the terms of this agreement during such period
(subject to deduction at source of income tax and national insurance
contributions) ("Payment in Lieu"). For the avoidance of doubt, the Payment in
Lieu shall not include any element in relation to:

20.5.1
any bonus or commission payments, or payments, rights or benefits under any
share option or long term incentive plan, that might otherwise have been due
during the period for which the Payment in Lieu is made; and

20.5.2
any payment in respect of any Holiday Entitlement that would have accrued during
the period for which the Payment in Lieu is made.

20.6
The Executive shall have no right to receive a Payment in Lieu unless the
Company has exercised its discretion in clause ‎20.5. Nothing in this clause ‎20
shall prevent the Company from terminating the Appointment in the event of a
breach of this agreement by the Executive.

20.7
On termination of the Appointment howsoever arising the Executive shall not have
any claim for breach of contract in respect of the loss of any rights or
benefits under any share option,



13

--------------------------------------------------------------------------------




bonus, long-term incentive plan or other profit sharing scheme operated by the
Company or by any Group Company in which he/she may participate which would
otherwise have accrued during the applicable period of notice to which the
Executive is entitled under clause ‎4 of this agreement.
20.8
The Executive expressly agrees that the Company may make such deductions from
Salary or other payments due on the termination of or during the Appointment as
may be necessary to reimburse the Company for sums paid out by the Company to or
on behalf of the Executive but which are recoverable by it, including loans,
advances, relocation expenses, excess holiday payments and any outstanding
payments in relation to the company car.

20.9
Clauses 1, 17, 18, 19, 20, 21, 24, 25, 26, 27, 28 and 29 shall survive the
termination of this agreement.


21.
GARDEN LEAVE

21.1
Following notice to terminate the Appointment being given by the Company or the
Board or the Executive, or if the Executive purports to terminate the
Appointment in breach of contract, the Company may by written notice require the
Executive not to perform any services (or to perform only specified services)
for the Company or for any Group Company for all or part of the applicable
notice period required under clause ‎4.

21.2
During any period of Garden Leave the Executive shall:

21.2.1
continue to receive the Salary and other contractual benefits under this
agreement in the usual way and subject to the terms of any benefit arrangements;

21.2.2
remain an employee of the Company and remain bound by his/her duties and
obligations, whether under this agreement or otherwise, which shall continue in
full force and effect;

21.2.3
not contact or deal with (or attempt to contact or deal with) any Client,
supplier, agent, distributor, shareholder, officer, employee or other business
contact of the Company or any Group Company without the prior written consent of
the Company or the Board;

21.2.4
not (unless otherwise requested) enter onto the premises of the Company or any
Group Company without the prior written consent of the Company or the Board;

21.2.5
not commence any other employment or engagement, including the taking up of any
directorships or consultancy services;

21.2.6
provide such assistance as the Company or any Group Company may require to
effect an orderly handover of his/her responsibilities to any individual or
individuals appointed by the Company or any Group Company to take over his/her
role or responsibilities; and

21.2.7
make himself/herself available to deal with requests for information, provide
assistance, be available for meetings and to advise on matters relating to work.



14

--------------------------------------------------------------------------------




21.3
In the event that the Company exercises its rights under clause ‎21.1 of this
agreement then any Garden Leave shall be set off against and therefore reduce
the periods for which the restrictions in clauses 18.2 and 18.3 of this
agreement apply.


22.
AMALGAMATION/RECONSTRUCTION

22.1
If the Company is wound up for the purposes of reconstruction or amalgamation,
the Executive shall not as a result or by reason of any termination of the
Appointment or the redefinition of his/her duties within the Company or the
Group arising or resulting from any reorganisation or amalgamation of the Group
have any claim against the Company or any other Group Company for damages for
termination of the Appointment or otherwise so long as he/she shall be offered
employment with any concern or undertaking resulting from such reconstruction,
reorganisation or amalgamation on terms and conditions no less favourable to the
Executive than the terms contained in this agreement.

22.2
If the Executive shall at any time have been offered but shall have unreasonably
refused or failed to agree to the transfer of this agreement by way of novation
to a company which has acquired or agreed to acquire not less than 50 per cent
of the equity share capital of the Company, the Company may terminate the
Appointment by such notice as is required by section 86 of the Employment Rights
Act 1996 given within one month of such offer.


23.
DISCIPLINARY AND GRIEVANCE PROCEDURES

23.1
The disciplinary procedure which applies to the Executive's employment with the
Company is available on the Company Intranet. For the avoidance of doubt, this
procedure is non- contractual.

23.2
The Executive shall refer any grievance he/she may have about his/her employment
or an appeal in connection with any disciplinary decision relating to him/her to
his/her line manager or the UK Human Resources Director in writing in the first
instance if appropriate.

23.3
The Company shall have the right to suspend the Executive from his/her duties on
such terms and conditions as the Company shall determine for the purpose of
carrying out an investigation into any allegation of misconduct or negligence or
an allegation of bullying, harassment or discrimination against the Executive
and pending any disciplinary hearing. The Company shall be required to continue
to pay the Salary and provide all other contractual benefits to the Executive
during any period of suspension. The Company shall not be required to give any
reason for exercising its right under this clause.


24.
DATA PROTECTION

24.1
The Executive confirms that he/she has read and understood the Company's data
protection policy, a copy of which is available on the Company Intranet. The
Company may change its data protection policy in any way at any time.

24.2
The Company will process and may disclose personal data including sensitive
personal data (as such terms are defined in the Data Protection Act 1998)
relating to the Executive, and the Executive consents to the processing and
disclosure of such data and also to the use by the Company or any other Group
Company of his/her image or photograph for any purpose (including marketing).
The Executive's personal data will be held by the Company in its manual and
automated filing systems.

24.3
The parties confirm that personal data including sensitive personal data can
include but is not limited to:

24.3.1
information about the Executive's physical or mental health or condition for the
purpose of the performance of the Appointment and this agreement (including the
provision of any benefits under it), monitoring sickness absence, dealing with
sick pay and determining the Executive's fitness to carry out duties on behalf
of the Group;

24.3.2
information about the Executive's sex, marital status, race, ethnic origin or
disability for the purpose of monitoring to ensure equality of opportunity and
compliance with equal opportunities legislation;

24.3.3
information relating to any criminal proceedings in which the Executive has been
involved for insurance purposes and in order to comply with any Applicable Laws
and/or obligations to third parties; and/or



15

--------------------------------------------------------------------------------




24.3.4
information obtained as a result of a Criminal Records Bureau or credit check or
any similar statutory check that may be required under any Applicable Laws (and
the Executive hereby consents to the Company carrying out any such checks in
respect of him/her at any time).

24.4
The Company will process and may disclose any such data referred to above both
inside and, where necessary, outside the European Economic Area (including to
the United States) for the following purposes:

24.4.1
in order for the Appointment and this agreement to be performed;

24.4.2
in order to comply with any Applicable Laws and/or any legal or regulatory
obligations which apply to the Company or any other Group Company (including
contractual obligations);

24.4.3
for decisions to be made regarding the Executive's employment or continued
employment, or any of the terms thereof;

24.4.4
for obtaining or carrying out work from or for Clients or Potential Clients;

24.4.5
for the purpose of any potential sale of over 50 percent of the shares of the
Company or any Group Company or other change of control or any potential
transfer of the Executive's employment under the Transfer of Undertaking
(Protection of Employment) Regulations 2006; or

24.4.6
in order to comply with a request for disclosure made by any statutory or
regulatory authority, court of law or law enforcement agency.

Disclosure may include, in the case of sale, change of control or transfer,
disclosure to the potential purchaser or investor and their advisors, in the
case of a service provision change, disclosure to a new service provider, and in
the case of obtaining or carrying out work, disclosure to Clients or Potential
Clients.
24.5
The Executive shall use all reasonable endeavours to keep the Company informed
of any changes to his/her personal data.

24.6
The Executive acknowledges that in the course of the Appointment he/she may have
access to personal and sensitive data relating to other employees and he/she
agrees to keep such information confidential and otherwise to comply with the
Company's data protection policy at all times.


25.
MONITORING OF INFORMATION OR COMMUNICATION TECHNOLOGY

25.1
The Company will monitor messages sent and received via any Information or
Communication Technology and may access and disclose to management the content
of messages in order to ensure that the Executive is complying with the
Company's policies.

25.2
In particular, the Executive should be aware that no email, voicemail or other
communication sent or received through any Information of Communication
Technology is private, and also that emails, voicemails or other communications,
or any document created on the Company's computer systems, however confidential
or damaging, may have to be disclosed in court or other proceedings. An email,
voicemail or other communication which has been deleted can still be retrieved
and may be monitored for training or quality control purposes.

25.3
The Company further reserves and intends to exercise its right to monitor and
disclose to management all use of the internet through its Information or
Communication Technology to the extent authorised by law.

25.4
The Executive hereby consents to any such monitoring and/or disclosure as is
referred to in this clause ‎25.


26.
NOTICES

Notices may be given by either party by personal delivery or by letter to the
other party at (in the case of the Company) its registered office for the time
being (addressed to the UK Human Resources Director) and (in the case of the
Executive) his/her last known address. Any such notice given by personal
delivery shall be deemed to have been given at the time of delivery and by
letter shall be deemed to have been given 48 hours after posting.

27.
ENTIRE AGREEMENT

27.1
This agreement constitutes the entire agreement and understanding between the
parties in respect of the matters dealt with in it and supersedes, cancels and
nullifies any previous agreement between the parties or any of them relating to
such matters notwithstanding the terms of any previous agreement or arrangement
expressed to survive termination. For the avoidance of doubt, any previous
contract of employment between the parties, or between the Executive and any
other Group Company, is hereby terminated with immediate effect.

27.2
Each of the parties acknowledges and agrees that in entering into this agreement
it does not rely on, and shall have no remedy in respect of, any statement,
representation, warranty or understanding (whether negligently or innocently
made) other than as expressly set out in this agreement. The only remedy
available to any party in respect of any such statement, representation,
warranty or understanding shall be for breach of contract under the terms of
this agreement.

27.3
Nothing in this clause ‎27 shall operate to exclude any liability for fraud.


28.
GENERAL

28.1
There are no collective agreements in force which affect the terms and
conditions of the Appointment.



16

--------------------------------------------------------------------------------




28.2
Subject only to any deemed amendment to, or severance of, any provision of this
agreement pursuant to clause ‎28.3 below, no amendment or variation of the terms
of this agreement will be effective unless it is made or confirmed in a written
document signed by all of the parties.

28.3
In the event that any provision of this agreement is void or unenforceable by
reason of any provision of applicable law, such provision will be deemed to be
modified to the extent necessary to render it legal, valid and enforceable. If
no such modification is possible, it will be deleted and the remaining
provisions of this agreement will continue in full force and effect and, if
necessary, be so amended as is necessary to give effect to the spirit of this
agreement so far as possible.

28.4
In relation to the Contracts (Rights of Third Parties) Act 1999:

28.4.1
where any term of this agreement is expressed to be made in favour of or is
capable of applying for the benefit of a Group Company or any officer or
employee of any Group Company, such person shall be entitled, with the prior
written consent of the Company, to enforce that term in accordance with that Act
but may not assign the benefit of their rights under it;

28.4.2
save as described in clause ‎28.4.1 above, the parties do not intend that any
term of this agreement is enforceable under that Act by a person who is not a
party; and

28.4.3
the consent of any person who is not a party shall not be required for the
amendment, variation, rescission or termination of this agreement.

28.5
The Company shall be entitled to sell, assign, novate or otherwise dispose of
this agreement or any of its rights or obligations under this agreement (in
whole or in part) to any other Group Company or by way of security to or in
favour of any lender(s) which has or have agreed to advance credit facilities to
any Group Company without the prior consent of the Executive. The Executive
shall not be entitled to sell, assign, novate, sub-contract or otherwise dispose
of this agreement or any of his/her rights under this agreement (in whole or in
part) to any person.

28.6
This agreement shall be binding on and enure for the benefit of the successors
and permitted assigns of the parties.

28.7
This agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which shall constitute one and the same instrument.



17

--------------------------------------------------------------------------------





29.
JURISDICTION

29.1
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation, including any non-contractual disputes or
claims, shall be governed by and construed in accordance with the laws of
England and Wales.

29.2
Each party irrevocably agrees to submit to the exclusive jurisdiction of the
Courts of England and Wales over or in respect of any claim or matter arising
under or in connection with this agreement.

IN WITNESS whereof the parties have executed this agreement as a deed on the
date of this agreement.


18

--------------------------------------------------------------------------------






Executed and delivered as a deed, by GAB ROBINS UK LIMITED, by a director in the
presence of a witness:
))))
Signature
/s/ P. Brown
 
 
 
 
 
 
Name (block capitals)
PAUL BROWN
 
 
 
Director
 
 
 
 
Witness signature:
/s/ C. Cox
 
 
 
 
 
 
Witness name:
CHRISTOPHER COX
 
 
(block capitals)
 
 
 
 
 
 
 
Witness address:
24C Bromfield Street
 
 
 
London, N1 OPZ
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Signed and delivered as a deed by KIERAN RIGBY in the presence of a witness:
)))
Signature
/s/ K. Rigby
 
 
 
 
Witness signature:
/s/ C. Cox
 
 
 
 
 
 
Witness name:
CHRISTOPHER COX
 
 
(block capitals)
 
 
 
 
 
 
 
Witness address:
24C Bromfield Street
 
 
 
London, N1 OPZ
 
 
 
 
 
 
 
 
 
 
 
 
 
 







19